Citation Nr: 1428403	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-34 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and dysthymic disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, daughter


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk, Counsel
INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981, and from June 1981 to June 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, granted service connection for PTSD, with an initial rating of 30 percent granted, effective August 25, 2008.  A February 2013 rating decision granted service connection for dysthymic disorder, claimed as depression, evaluated the dysthymic disorder and PTSD disabilities together, and granted an increased rating of 50 percent for the disabilities, effective August 25, 2008.  

The Veteran and her daughter provided testimony during a videoconference hearing before the undersigned in February 2014.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Board hearing, the Veteran reported that her service-connected PTSD and dysthymic disorder has worsened since the last VA examination conducted in September 2012.  She specifically identified and described how symptoms such as anxiety and panic attacks have increased in intensity and frequency.  
VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  As such, a new VA examination must be provided in order to evaluate the current severity of the service-connected PTSD and dysthymic disorder disabilities.  

This opportunity should also be taken to obtain all outstanding records of ongoing VA treatment, including those created since January 2013, the last treatment associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification by the Veteran, obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  

2.  Thereafter, afford the Veteran a VA examination to evaluate the current severity of the service-connected psychiatric disability.  The virtual claims folder must be made available to the examiner in conjunction with the examination and the examiner should acknowledge in the examination report or in an addendum that the claims folder was reviewed.

The examiner should provide an opinion as to the severity of the service-connected symptomatology and its impact on occupational and social functioning. 

The rationale for all opinions should be provided.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

